DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan M. Siderits on 04/30/2021.
The application has been amended as follows:
In the claims:
“motor; and” in claim 21, line 11 has been changed to -- motor, and wherein the translating member comprises a cutting member; and --.
“projection, wherein” in claim 25, line 4 has been changed to -- projection, and wherein --.
“slot, wherein” in claim 31, line 2 has been changed to -- slot, and wherein --.
“element, wherein” in claim 33, line 2 has been changed to -- element, and wherein --.
“elements, wherein” in claim 34, line 2 has been changed to -- elements, and wherein --.
Replace claim 28 with the following:
-- The surgical stapling instrument of claim 21, wherein the cutting member is configured to cut the tissue clamped between the first and second jaws in response to distal actuation of the translating member. --
Replace claim 39 with the following:
-- A surgical stapling instrument comprising:
   (a) an end effector comprising a cutting member operable to cut clamped tissue; and
   (b) a cartridge comprising:
        (i) a cartridge body extending along a longitudinal axis, wherein the cartridge body has a deck surface;
        (ii) a plurality of staples housed within the cartridge body below the deck surface;

        (iv) a cutting element coupled to the staple actuator and configured to translate distally with the staple actuator along a translation path parallel to the longitudinal axis, wherein the cutting element extends above the deck surface while translating distally along the translation path, and wherein the cutting element is translatable relative to the staple actuator between a retracted position and an extended position. --
Replace claim 40 with the following:
-- The surgical stapling instrument of claim 39, wherein the staple actuator includes a cam surface configured to actuate the staples upwardly into tissue when the staple actuator translates distally through the cartridge, and wherein the cam surface is laterally offset from the cutting element. --

Allowable Subject Matter
Claims 21-40 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art taken alone or in combination fails to disclose or render obvious a surgical stapling instrument comprising: an end effector comprising a cutting member; and a cartridge comprising: a cartridge body having a top surface configured to contact tissue, a plurality of staples housed within the cartridge body, and a cutting element coupled to a staple actuator and configured to translate with the staple actuator along a translation path parallel to a longitudinal axis of a shaft assembly, wherein the cutting element extends above the top surface while translating along the translation path.
The combination of these limitations makes independent claim 21 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claims 36 and 39, the prior art taken alone or in combination fails to disclose or render obvious a surgical stapling instrument comprising: an end effector comprising a cutting member; and a cartridge comprising: a deck surface, a plurality of staples disposed below the deck 
The combination of these limitations makes independent claims 36 and 39 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731